DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-9, 12-18 and 21-22 allowed.

The following is an examiner’s statement of reasons for allowance: 


Uemura (US 5,741,974) teaches a sensor (Figure 1) comprising: a pressure vessel (1; Figure 1) filled with an enclosed liquid (11; Figure 1); a diaphragm (40; Figure 1) that seals the pressure vessel (diaphragm 40 seals the detection cavity 3a of the vessel 1; See Figure 1); a sensor body (5; Figure 1) contained in the pressure vessel (pressure sensing element 5 is located within the vessel 1; See Figure 1); an electric wire (9; Figure 1) comprising a wiring (9 and 8; Figure 1) electrically connected to the sensor body (bonding wire 9 and signal line 8 are electrically connected to the pressure sensing element 5; See Figure 1); a fixture (10; Figure 1) that fixes the electric wire (9 

However, Uemura does not teach the first, second and third fillets and associated structural configurations.

In claim 1, the specific limitations of “a third fillet at a joining portion between the electric wire and the fixture, wherein the third fillet does not contact the enclosed liquid” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-3, 5-9 and 14-18 are also allowed for depending on claim 1.


In claim 21, the specific limitations of "wherein the sensor further comprises a sensor body container in a lower surface of the columnar lid, and wherein the sensor body container is concaved upward and contains the sensor body" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 22, the specific limitations of "wherein the sensor further comprises: a concave portion on an upper surface of the columnar pressure receiver, wherein the concave portion is concaved downward and covered by the diaphragm; and a pressure receiving chamber between the diaphragm and the concave portion" in 
Claims 12-13 are also allowed for depending on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856